Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made FINAL.

DETAILED ACTION
This Office Action is in response to the amendment filed 3/21/2022 for the application 16/745,380.
Claims 1 and 3-20 have been examined and are pending.  Claim 2 has been canceled.  Claims 1, 4, 12, and 20 have been amended.  Claims 1 and 20 are independent claims.
Response to Arguments
The rejection of Claims 1-19 under 35 U.S.C. 101 is withdrawn because of Applicant’s amendment of claim 1.
Applicants’ arguments in the instant Amendment, filed on 3/21/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant asserts as follows:  An interview between Examiner Walter Malinowski and applicant’s representative Shen Bin Wu was conducted on March 8, 2022. Claim interpretation and proposed amendments of the application were explained and discussed during the interview. The Examiner provided feedbacks and suggestions for the proposals, however, no agreement to immediate allowance was reached.
Examiner notes as follows:  The interview summary for the interview summary conducted March 8, 2022 reads as follows:  The applicant alleged differences between the prior art and proposed amended claims. The examiner pointed out his position that the proposed amended claims do not appear to overcome the prior art of record but further review is needed. The examiner and the applicant further discussed possible amendments to clarify the claimed invention and to distinguish the claimed invention over the prior art.  The examiner respectfully suggested that the independent claims be further amended by incorporating limitations recited in the dependent claims to clarify the claimed invention and to distinguish the claimed invention over the prior art. The applicant agreed to consider further amendment that will be submitted for further examination.
Applicant argues as follows:  The applicant respectfully submits that none of the cited references discloses the feature of the shared resources are parts of the apparatus or stored in the apparatus, and the state of the shared resources is changeable by another user other than the first user” recited in claims 1 and 20. The reasons are discussed hereafter.  The Office Action indicates that para. [0054] of Lee teaches original claim 2 of the application. However, para. [0054] of Lee discloses the second user can share his/her resource through the system, but not discloses the second user can change the state of the shared resource of the first user through the system. Hence, the amended claim 1 is not taught nor implied by Lee.
Examiner respectfully notes that as a result of an update search and in response to Applicant’s amendment of the claims, the independent claims are now rejected by the combination of Lobo and Alse.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270 5002 to schedule an interview.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lobo (US20150100503), filed October 31, 2014, view of Alse (US20070168552), filed November 17, 2005.
Regarding claim 1, Lobo discloses an information processing apparatus comprising: a user interface, includes a display; and  a processor including a memory and configured to (Lobo, paragraph 0297, “The processor 1802 can process instructions for execution within the computing device 1800, including instructions stored in the memory 1804 or on the storage device 1806 to display graphical information for a GUI on an external input/output device, such as a display 1816 coupled to the high-speed interface 1808.”);
receive a request entered via the user interface[[made]] by a first user who has a usage right to use a function of an apparatus to be used (Lobo, paragraph 0196 and FIGs. 7A and 7B, graphical user interfaces for viewing a contextual collaboration workspace 700, paragraph 0141, user provides input to interface; paragraph 0109, user/owner can add and/or remove other owners);
wherein the shared resources are parts of the apparatus or stored in the apparatus (Lobo, paragraph 0181, data store 630 attached to enterprise system 602; paragraph 0189, system resources stored on data store 630 and includes resource data 634);
the state of the shared resources is changeable by another user other than the first user (Lobo, paragraph 0147, changing of collaboration states are delegable to other users if those users are assigned as a collaboration owner).
Lobo does not explicitly disclose output delegation information representing that the usage right to use the function is to be delegated to a second user who does not have the usage right to use the function, the delegation information including state information that represents a state of shared resources that are used when the function is used and that represents a state upon receipt of the request; receive the delegation information; and permit or restrict use of the function in accordance with a result of comparison between the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information.
However, in an analogous art, Alse discloses output delegation information representing that the usage right to use the function is to be delegated to a second user who does not have the usage right to use the function, the delegation information including state information that represents a state of shared resources that are used when the function is used and that represents a state upon receipt of the request  (Alse, paragraph 0018, “Address database 302 can provide information about the IP addresses to request determination module 306, to determine requests that are going to the IM servers. Request determination module 306 can compare the destination IP address {i.e., delegation information including state information) of a request with the addresses stored in the address database to determine whether the request is going to a server of a data communication application. Request permission module 306 can then query the access permission for the destination IP address matching in the address database. The requests that are going to the servers of the data communication applications can be made for data transfer through data communication applications.”);
receive the delegation information (Alse, paragraph 0018, “Address database 302 can provide information about the IP addresses to request determination module 306, to determine requests that are going to the IM servers. Request determination module 306 can compare the destination IP address of a request with the addresses stored in the address database to determine whether the request is going to a server of a data communication application. Request permission module 306 can then query the access permission for the destination IP address matching in the address database. The requests that are going to the servers of the data communication applications can be made for data transfer through data communication applications.”);
permit or restrict use of the function in accordance with a result of comparison between the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information (Alse, paragraph 0022, “The destination IP address of a request can be compared with the IP addresses stored in the address database to determine if the request is going to a server of a data communication application. If a match is found in the address database, information about the access permissions for the destination IP address can also be queried at step 512. According to an embodiment of the invention, the requests and information about their access permissions can be determined by request determination module 306. At step 514, access restrictor 308 can take this information from the address database and restrict access to the data communication applications. In one embodiment of the invention, access can be restricted by enforcing a policy for the requests that are going to the data communication applications. The policy can be a security policy, defined for a data communication application. In an embodiment of the invention, the same security policy can be defined for all the data communication applications. In another embodiment of the invention, separate security policies can be defined for each of the data communication applications. After restricting access to the data communication applications, at step 516, the requested data can be transferred through the data communication applications. In an embodiment of the invention, the requested data is transferred, corresponding to requests for which access is not restricted. The transfer of data can be carried out by data transferring engine 304.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Alse with the information processing apparatus / non-transitory computer readable medium of Lobo to include output delegation information representing that the usage right to use the function is to be delegated to a second user who does not have the usage right to use the function, the delegation information including state information that represents a state of shared resources that are used when the function is used and that represents a state upon receipt of the request; receive the delegation information; and permit or restrict use of the function in accordance with a result of comparison between the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information. One would have been motivated to provide users with the benefits of controlling access to data communications applications (Alse: paragraph 0002).

Regarding claim 20, Lee discloses a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising (Lobo, paragraph 0299, storage device may be  or contain a computer-readable medium; instructions storage in computer-readable medium and are executable by a processor);
receiving a request made by a first user who has a usage right to use a function of an apparatus to be used (Lobo, paragraph 0196 and FIGs. 7A and 7B, graphical user interfaces for viewing a contextual collaboration workspace 700, paragraph 0141, user provides input to interface; paragraph 0109, user/owner can add and/or remove other owners)
wherein the shared resources are parts of the apparatus or stored in the apparatus (Lobo, paragraph 0181, data store 630 attached to enterprise system 602; paragraph 0189, system resources stored on data store 630 and includes resource data 634); and 
the state of the shared resources is changeable by another user other than the first user (Lobo, paragraph 0147, changing of collaboration states are delegable to other users if those users are assigned as a collaboration owner).
Lobo does not explicitly disclose outputting delegation information representing that the usage right to use the function is to be delegated to a second user who does not have the usage right to use the function, the delegation information including state information that represents a state of shared resources that are used when the function is used and that represents a state upon receipt of the request; receiving the delegation information; and permitting or restricting use of the function in accordance with a result of comparison between the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information.
However, in an analogous art, Alse discloses outputting delegation information representing that the usage right to use the function is to be delegated to a second user who does not have the usage right to use the function, the delegation information including state information that represents a state of shared resources that are used when the function is used and that represents a state upon receipt of the request (Alse, paragraph 0018, “Address database 302 can provide information about the IP addresses to request determination module 306, to determine requests that are going to the IM servers. Request determination module 306 can compare the destination IP address (i.e., delegation information including state information) of a request with the addresses stored in the address database to determine whether the request is going to a server of a data communication application. Request permission module 306 can then query the access permission for the destination IP address matching in the address database. The requests that are going to the servers of the data communication applications can be made for data transfer through data communication applications.”);
receiving the delegation information (Alse, paragraph 0018, “Address database 302 can provide information about the IP addresses to request determination module 306, to determine requests that are going to the IM servers. Request determination module 306 can compare the destination IP address of a request with the addresses stored in the address database to determine whether the request is going to a server of a data communication application. Request permission module 306 can then query the access permission for the destination IP address matching in the address database. The requests that are going to the servers of the data communications applications can be made for data transfer through data communication applications.”);
permitting or restricting use of the function in accordance with a result of comparison between the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information (Alse, paragraph 0022, “The destination IP address of a request can be compared with the IP addresses stored in the address database to determine if the request is going to a server of a data communication application. If a match is found in the address database, information about the access permissions for the destination IP address can also be queried at step 512. According to an embodiment of the invention, the requests and information about their access permissions can be determined by request determination module 306. At step 514, access restrictor 308 can take this information from the address database and restrict access to the data communication applications. In one embodiment of the invention, access can be restricted by enforcing a policy for the requests that are going to the data communication applications. The policy can be a security policy, defined for a data communication application. In an embodiment of the invention, the same security policy can be defined for all the data communication applications. In another embodiment of the invention, separate security policies can be defined for each of the data communication applications. After restricting access to the data communication applications, at step 516, the requested data can be transferred through the data communication applications. In an embodiment of the invention, the requested data is transferred, corresponding to requests for which access is not restricted. The transfer of data can be carried out by data transferring engine 304.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Alse with the information processing apparatus / non-transitory computer readable medium of Lobo to include output delegation information representing that the usage right to use the function is to be delegated to a second user who does not have the usage right to use the function, the delegation information including state information that represents a state of shared resources that are used when the function is used and that represents a state upon receipt of the request; receive the delegation information; and permit or restrict use of the function in accordance with a result of comparison between the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information. One would have been motivated to provide users with the benefits of controlling access to data communications applications (Alse: paragraph 0002).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable  over Lobo (US20150100503), filed October 31, 2014, view of Alse (US20070168552), filed November 17, 2005, and further in view of Chakrabarti (US20110185359), filed January 25, 2010.
Regarding claim 3, Lobo and Alse discloses the information processing apparatus according to claim 1.  
Lobo and Alse do not explicitly disclose wherein the state information is a hash value representing the state of the shared resources.
However, in an analogous art, Chakrabarti discloses wherein the state information is a hash value representing the state of the shared resources (Chakrabarti, paragraph 0025, “Additionally, the shared resource includes memory. In some example embodiments, the conflict determination engine 503 is used to identify the potential conflict through a change in a counter value relative to a previous counter value, the counter used to access an address of a potentially conflicting shared resource as stored in the conflict hash map, this address used to query the read set hash map and validate only entries found in the read set hash map. Operatively connected to the CPU 501 is a STM module 505 to abort the first transaction based upon the actual conflict.”; paragraph 0026, “The logic encoded on the memory 602 may also be executed to identify the potential conflict through a change in a counter value relative to a previous counter value, the counter used to access an address of a potentially conflicting shared resource as stored in the conflict hash map, this address used to query the read set hash map and validate only entries found in the read set hash map.”; paragraph 0027, “Operation 704 is executed by the conflict determination engine 503 identify the potential conflict through a change in a counter value relative to a previous counter value, the counter used to access an address of a potentially conflicting shared resource as stored in the conflict hash map, this address used to query the read set hash map and validate only entries found in the read set hash map. Operation 705 is executed by the STM module 505 to abort the first transaction based upon the actual conflict.”; paragraph 0028, “Operation 804 is executed by the CPU 601 using logic encoded as part of the memory 602 in one or more tangible media for execution and when executed operable to identify the potential conflict through a change in a counter value relative to a previous counter value, the counter used to access an address of a potentially conflicting shared resource as stored in the conflict hash map, this address used to query the read set hash map and validate only entries found in the read set hash map.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chakrabarti with the information processing apparatus / non-transitory computer readable medium of Lobo and Alse to include wherein the state information is a hash value representing the state of the shared resources. One would have been motivated to provide users with the benefits of facilitating identifying potential conflicting shared resources (Chakrabarti: paragraph 0025).

Regarding claim 4, Lobo and Alse discloses the information processing apparatus according to claim 1.  
Lobo and Alse do not explicitly disclose wherein the state information is a hash value representing the state of the shared resources.
However, in an analogous art, Chakrabarti discloses wherein the state information is a hash value representing the state of the shared resources (Chakrabarti, paragraph 0025, “Additionally, the shared resource includes memory. In some example embodiments, the conflict determination engine 503 is used to identify the potential conflict through a change in a counter value relative to a previous counter value, the counter used to access an address of a potentially conflicting shared resource as stored in the conflict hash map, this address used to query the read set hash map and validate only entries found in the read set hash map. Operatively connected to the CPU 501 is a STM module 505 to abort the first transaction based upon the actual conflict.”; paragraph 0026, “The logic encoded on the memory 602 may also be executed to identify the potential conflict through a change in a counter value relative to a previous counter value, the counter used to access an address of a potentially conflicting shared resource as stored in the conflict hash map, this address used to query the read set hash map and validate only entries found in the read set hash map.”; paragraph 0027, “Operation 704 is executed by the conflict determination engine 503 identify the potential conflict through a change in a counter value relative to a previous counter value, the counter used to access an address of a potentially conflicting shared resource as stored in the conflict hash map, this address used to query the read set hash map and validate only entries found in the read set hash map. Operation 705 is executed by the STM module 505 to abort the first transaction based upon the actual conflict.”; paragraph 0028, “Operation 804 is executed by the CPU 601 using logic encoded as part of the memory 602 in one or more tangible media for execution and when executed operable to identify the potential conflict through a change in a counter value relative to a previous counter value, the counter used to access an address of a potentially conflicting shared resource as stored in the conflict hash map, this address used to query the read set hash map and validate only entries found in the read set hash map.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chakrabarti with the information processing apparatus / non-transitory computer readable medium of Lobo and Alse to include wherein the state information is a hash value representing the state of the shared resources.  One would have been motivated to provide users with the benefits of facilitating identifying potential conflicting shared resources (Chakrabarti: paragraph 0025).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable  over Lobo (US20150100503), filed October 31, 2014, view of Alse (US20070168552), filed November 17, 2005, and Chakrabarti (US20110185359), filed January 25, 2010, and further in view of Lablans (US20160366109), filed August 23, 2016 .
Regarding claim 5, Lobo, Alse, and Chakrabarti disclose the information processing apparatus according to Claim 3.
Lobo, Alse, and Chakrabarti do not explicitly disclose wherein: the shared resources include a plurality of configurations, the hash value is a value representing a state of at least one or some of the plurality of configurations, and the processor is further configured to generate a hash value while changing a configuration for which a hash value is to be generated in accordance with a usage form of using the apparatus by the second user.
However, in an analogous art, Lablans discloses wherein: the shared resources include a plurality of configurations, the hash value is a value representing a state of at least one or some of the plurality of configurations, and the processor is further configured to generate a hash value while changing a configuration for which a hash value is to be generated in accordance with a usage form of using the apparatus by the second user (Lablans, paragraph 0134, “One has to keep in mind that different configurations may generate the same hash value for a particular message, but very likely will generate a different hash value for a different message. Accordingly, a reconstructed configuration may be used when a message is intercepted, modified and provided with a hash value in accordance with the reconstructed configuration. At the receiving end the proper hash function is used and most likely will generate a different hash value, thus exposing the message as improperly modified.”; paragraph 0224, “In a similar way the memory location defined by IDz in FIG. 29 defines a message digest or hashing configuration using the SHA-3 standard modified to be performed by n-state functions on n-state symbols. The modules or programs that perform this hashing function in accordance with the hashing configuration are retrieved from memory 2408 and loaded into the instruction memory of processor 2404. In accordance with an aspect of the present invention instructions related to any of the hash functions and message digest methods mentioned herein and modified to be performed by n-state switching tables are loaded on a memory that is to be retrieved and executed by a processor. In accordance with an aspect of the present invention other methods not described or mentioned herein that are performed with binary bitwise switching tables are also modified and stored as hashing configurations to be executed and performed by n-state switching functions and instructions thereto are loaded on a memory accessible to processor 2404 with related parameters to configure the hash function and related data stored in memory 2409.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lablans with the information processing apparatus / non-transitory computer readable medium of Lobo, Alse, and Chakrabarti to include wherein: the shared resources include a plurality of configurations, the hash value is a value representing a state of at least one or some of the plurality of configurations, and the processor is further configured to generate a hash value while changing a configuration for which a hash value is to be generated in accordance with a usage form of using the apparatus by the second user.  One would have been motivated to provide users with the benefits of making it difficult to predict parameters to validate or authorize a device (Lablans: paragraph 0005).
Regarding claim 6, Lobo, Alse, and Chakrabarti disclose the information processing apparatus according to Claim 4.
Lobo, Alse, and Chakrabarti do not explicitly disclose wherein: the shared resources include a plurality of configurations, the hash value is a value representing a state of at least one or some of the plurality of configurations, and the processor is further configured to generate a hash value while changing a configuration for which a hash value is to be generated in accordance with a usage form of using the apparatus by the second user.
However, in an analogous art, Lablans discloses wherein: the shared resources include a plurality of configurations, the hash value is a value representing a state of at least one or some of the plurality of configurations, and the processor is further configured to generate a hash value while changing a configuration for which a hash value is to be generated in accordance with a usage form of using the apparatus by the second user (Lablans, paragraph 0134, “One has to keep in mind that different configurations may generate the same hash value for a particular message, but very likely will generate a different hash value for a different message. Accordingly, a reconstructed configuration may be used when a message is intercepted, modified and provided with a hash value in accordance with the reconstructed configuration. At the receiving end the proper hash function is used and most likely will generate a different hash value, thus exposing the message as improperly modified.”; paragraph 0224, “In a similar way the memory location defined by IDz in FIG. 29 defines a message digest or hashing configuration using the SHA-3 standard modified to be performed by n-state functions on n-state symbols. The modules or programs that perform this hashing function in accordance with the hashing configuration are retrieved from memory 2408 and loaded into the instruction memory of processor 2404. In accordance with an aspect of the present invention instructions related to any of the hash functions and message digest methods mentioned herein and modified to be performed by n-state switching tables are loaded on a memory that is to be retrieved and executed by a processor. In accordance with an aspect of the present invention other methods not described or mentioned herein that are performed with binary bitwise switching tables are also modified and stored as hashing configurations to be executed and performed by n-state switching functions and instructions thereto are loaded on a memory accessible to processor 2404 with related parameters to configure the hash function and related data stored in memory 2409.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lablans with the information processing apparatus / non-transitory computer readable medium of Lobo, Alse, and Chakrabarti to include wherein: the shared resources include a plurality of configurations, the hash value is a value representing a state of at least one or some of the plurality of configurations, and the processor is further configured to generate a hash value while changing a configuration for which a hash value is to be generated in accordance with a usage form of using the apparatus by the second user.  One would have been motivated to provide users with the benefits of making it difficult to predict parameters to validate or authorize a device (Lablans: paragraph 0005).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable  over Lobo (US20150100503), filed October 31, 2014, view of Alse (US20070168552), filed November 17, 2005, Chakrabarti (US20110185359), filed January 25, 2010, and Lablans (US20160366109), filed August 23, 2016, and further in view of Gazit (US9424366), filed January 29, 2014.
Regarding claim 7, Lobo, Alse, Chakrabarti, and Lablans disclose the information processing apparatus according to Claim 5.
Lobo, Alse, Chakrabarti, and Lablans do not explicitly disclose wherein: the usage form is a usage period of using the apparatus, and the processor is configured to reduce a number of configurations for which a hash value is to be generated as the usage period becomes longer.
However, in an analogous art, Gazit discloses wherein: the usage form is a usage period of using the apparatus, and the processor is configured to reduce a number of configurations for which a hash value is to be generated as the usage period becomes longer (Gazit, col. 5, lines 14-27, “In any case, the control records to be stored in the memory devices 230 can be pre-processed to identify commonality among bit fields of those records, such that the control records can be grouped in the memory devices 230 so as to minimize the number of memory devices 230 (or regions within a memory device 230) that are indicated for search by output of the hash circuitry 220. Nonetheless, even when such groupings are done well (e.g., the output of the hash circuitry 220 indicates that only 1% of all the stored records should be checked against the input key) there can be a substantial number of memory devices 230 (or regions within a memory device 230) that are searched needlessly since the key 210 will not be found in some of the locations indicated by the output of the hash circuitry 220.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gazit with the information processing apparatus / non-transitory computer readable medium of Lobo Alse, Chakrabarti, and Lablans to include wherein: the usage form is a usage period of using the apparatus, and the processor is configured to reduce a number of configurations for which a hash value is to be generated as the usage period becomes longer.  One would have been motivated to provide users with the benefits of not needless searching because of a substantial number of configurations/ memory devices (Gazit: col. 5, lines 14-27).
Regarding claim 8, Lobo, Alse, Chakrabarti, and Lablans disclose the information processing apparatus according to Claim 6.
Lobo, Alse, Chakrabarti, and Lablans do not explicitly disclose wherein: the usage form is a usage period of using the apparatus, and the processor is configured to reduce a number of configurations for which a hash value is to be generated as the usage period becomes longer.
However, in an analogous art, Gazit discloses wherein: the usage form is a usage period of using the apparatus, and the processor is configured to reduce a number of configurations for which a hash value is to be generated as the usage period becomes longer (Gazit, col. 5, lines 14-27, “In any case, the control records to be stored in the memory devices 230 can be pre-processed to identify commonality among bit fields of those records, such that the control records can be grouped in the memory devices 230 so as to minimize the number of memory devices 230 (or regions within a memory device 230) that are indicated for search by output of the hash circuitry 220. Nonetheless, even when such groupings are done well (e.g., the output of the hash circuitry 220 indicates that only 1% of all the stored records should be checked against the input key) there can be a substantial number of memory devices 230 (or regions within a memory device 230) that are searched needlessly since the key 210 will not be found in some of the locations indicated by the output of the hash circuitry 220.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gazit with the information processing apparatus / non-transitory computer readable medium of Lobo, Alse, Chakrabarti, and Lablans to include wherein: the usage form is a usage period of using the apparatus, and the processor is configured to reduce a number of configurations for which a hash value is to be generated as the usage period becomes longer.  One would have been motivated to provide users with the benefits of not needless searching because of a substantial number of configurations/ memory devices (Gazit: col. 5, lines 14-27).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable  over Lobo (US20150100503), filed October 31, 2014, view of Alse (US20070168552), filed November 17, 2005, and Chakrabarti (US20110185359), filed January 25, 2010, and further in view of Gazit (US9424366), filed January 29, 2014.
Regarding claim 9, Lobo, Alse, and Chakrabarti discloses the information processing apparatus according to claim 3.  
Alse discloses as reliability of the second user becomes higher (Alse, paragraph 0018, “determining the requests and obtaining information about their access permissions, request determination module 306 can communicate this information to access restrictor 308, which can restrict access to the data communication applications for the requests. In one embodiment of the invention, access restrictor 308 can enforce a policy for the requests that are going to the servers of the data communication applications. In an embodiment of the invention, the policy can be a security policy, defined for a data communication application. Access restrictor 308 can communicate information about restricted access to the data communication applications. According to this information, data transferring engine 304 can transfer the requested data through the data communication applications to network 110. In an embodiment of the invention, data transferring engine 304 transfers the requested data corresponding to requests, for which the access is not restricted.”; paragraph 0022, “The destination IP address of a request can be compared with the IP addresses stored in the address database to determine if the request is going to a server of a data communication application. If a match is found in the address database, information about the access permissions for the destination IP address can also be queried at step 512. The policy can be a security policy, defined for a data communication application. In an embodiment of the invention, the same security policy can be defined for all the data communication applications. In another embodiment of the invention, separate security policies can be defined for each of the data communication applications. After restricting access to the data communication applications, at step 516, the requested data can be transferred through the data communication applications. In an embodiment of the invention, the requested data is transferred, corresponding to requests for which access is not restricted.” --- as reliability of the second user becomes higher encompasses the access restrictor and access permissions).  The motivation is the same as that of the claim from which this claim depends.
Lobo, Alse, and Chakrabarti do not explicitly disclose wherein: the shared resources include a plurality of configurations, the hash value is a value representing a state of at least one or some of the plurality of configurations, and the processor is further configured to reduce a number of configurations for which a hash value is to be generated as reliability of the second user becomes higher.
However, in an analogous art, Gazit discloses wherein: the shared resources include a plurality of configurations, the hash value is a value representing a state of at least one or some of the plurality of configurations, and the processor is further configured to reduce a number of configurations for which a hash value is to be generated as reliability of the second user becomes higher (Gazit, col. 5, lines 14-27, “In any case, the control records to be stored in the memory devices 230 can be pre-processed to identify commonality among bit fields of those records, such that the control records can be grouped in the memory devices 230 so as to minimize the number of memory devices 230 (or regions within a memory device 230) that are indicated for search by output of the hash circuitry 220. Nonetheless, even when such groupings are done well (e.g., the output of the hash circuitry 220 indicates that only 1% of all the stored records should be checked against the input key) there can be a substantial number of memory devices 230 (or regions within a memory device 230) that are searched needlessly since the key 210 will not be found in some of the locations indicated by the output of the hash circuitry 220.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gazit with the information processing apparatus / non-transitory computer readable medium of Lobo, Alse, and Chakrabarti to include wherein: the shared resources include a plurality of configurations, the hash value is a value representing a state of at least one or some of the plurality of configurations, and the processor is further configured to reduce a number of configurations for which a hash value is to be generated as reliability of the second user becomes higher.  One would have been motivated to provide users with the benefits of not needless searching because of a substantial number of configurations/ memory devices (Gazit: col. 5, lines 14-27).
Regarding claim 10, Lobo, Alse, and Chakrabarti discloses the information processing apparatus according to claim 4.  
Alse discloses as reliability of the second user becomes higher (Alse, paragraph 0018, “determining the requests and obtaining information about their access permissions, request determination module 306 can communicate this information to access restrictor 308, which can restrict access to the data communication applications for the requests. In one embodiment of the invention, access restrictor 308 can enforce a policy for the requests that are going to the servers of the data communication applications. In an embodiment of the invention, the policy can be a security policy, defined for a data communication application. Access restrictor 308 can communicate information about restricted access to the data communication applications. According to this information, data transferring engine 304 can transfer the requested data through the data communication applications to network 110. In an embodiment of the invention, data transferring engine 304 transfers the requested data corresponding to requests, for which the access is not restricted.”; paragraph 0022, “The destination IP address of a request can be compared with the IP addresses stored in the address database to determine if the request is going to a server of a data communication application. If a match is found in the address database, information about the access permissions for the destination IP address can also be queried at step 512. The policy can be a security policy, defined for a data communication application. In an embodiment of the invention, the same security policy can be defined for all the data communication applications. In another embodiment of the invention, separate security policies can be defined for each of the data communication applications. After restricting access to the data communication applications, at step 516, the requested data can be transferred through the data communication applications. In an embodiment of the invention, the requested data is transferred, corresponding to requests for which access is not restricted.” --- as reliability of the second user becomes higher encompasses the access restrictor and access permissions).  The motivation is the same as that of the claim from which this claim depends.
Lobo, Alse, and Chakrabarti do not explicitly disclose wherein: the shared resources include a plurality of configurations, the hash value is a value representing a state of at least one or some of the plurality of configurations, and the processor is further configured to reduce a number of configurations for which a hash value is to be generated as reliability of the second user becomes higher.
However, in an analogous art, Gazit discloses wherein: the shared resources include a plurality of configurations, the hash value is a value representing a state of at least one or some of the plurality of configurations, and the processor is further configured to reduce a number of configurations for which a hash value is to be generated as reliability of the second user becomes higher (Gazit, col. 5, lines 14-27, “In any case, the control records to be stored in the memory devices 230 can be pre-processed to identify commonality among bit fields of those records, such that the control records can be grouped in the memory devices 230 so as to minimize the number of memory devices 230 (or regions within a memory device 230) that are indicated for search by output of the hash circuitry 220. Nonetheless, even when such groupings are done well (e.g., the output of the hash circuitry 220 indicates that only 1% of all the stored records should be checked against the input key) there can be a substantial number of memory devices 230 (or regions within a memory device 230) that are searched needlessly since the key 210 will not be found in some of the locations indicated by the output of the hash circuitry 220.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gazit with the information processing apparatus / non-transitory computer readable medium of Lobo, Alse, and Chakrabarti to include wherein: the shared resources include a plurality of configurations, the hash value is a value representing a state of at least one or some of the plurality of configurations, and the processor is further configured to reduce a number of configurations for which a hash value is to be generated as reliability of the second user becomes higher.  One would have been motivated to provide users with the benefits of not needless searching because of a substantial number of configurations/ memory devices (Gazit: col. 5, lines 14-27).
Claims 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable  over Lobo (US20150100503), filed October 31, 2014, view of Alse (US20070168552), filed November 17, 2005, and further in view of Yoon (US20050071668), filed September 30, 2003.
Regarding claim 11, Lobo and Alse disclose the information processing apparatus according to Claim 1.
Lobo and Alse do not explicitly disclose wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match.
However, in an analogous art, Yoon discloses wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match (Yoon, paragraph 0032, “The process in 502-504 may be repeated until Monitoring Module 160 reaches the end of the search range, i.e., it has examined all relevant areas of Memory 110 without finding the expected configuration data signature. If so, in 505, Monitoring Module 160 may be configured to alert Remote Manager 250 of the configuration data mismatch, possibly indicating that Application Software 115 may be invalid and/or not running on PC 100. Remote Manager 250 may then restrict and/or deny network access to PC 100 in 506. In an alternate embodiment, Monitoring Module 160 may be configured to itself restrict access to PC 100, with and/or without sending an alert to Remote Manager 250. As previously described, Monitoring Module 160 may be configured in a variety of ways to handle any indications that Application Software 115 has been tampered with and/or altered.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yoon with the information processing apparatus / non-transitory computer readable medium of Lobo and Alse to include wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match.  One would have been motivated to provide users with the benefits of handling any indications that Application Software 115 has been tampered with and/or altered (Yoon: paragraph 0032).
Regarding claim 12, Lobo and Alse disclose the information processing apparatus according to Claim 2.
Lobo and Alse do not explicitly disclose wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match.
However, in an analogous art, Yoon discloses wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match (Yoon, paragraph 0032, “The process in 502-504 may be repeated until Monitoring Module 160 reaches the end of the search range, i.e., it has examined all relevant areas of Memory 110 without finding the expected configuration data signature. If so, in 505, Monitoring Module 160 may be configured to alert Remote Manager 250 of the configuration data mismatch, possibly indicating that Application Software 115 may be invalid and/or not running on PC 100. Remote Manager 250 may then restrict and/or deny network access to PC 100 in 506. In an alternate embodiment, Monitoring Module 160 may be configured to itself restrict access to PC 100, with and/or without sending an alert to Remote Manager 250. As previously described, Monitoring Module 160 may be configured in a variety of ways to handle any indications that Application Software 115 has been tampered with and/or altered.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yoon with the information processing apparatus / non-transitory computer readable medium of Lobo and Alse to include wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match. One would have been motivated to provide users with the benefits of handling any indications that Application Software 115 has been tampered with and/or altered (Yoon: paragraph 0032).
Regarding claim 18, Lobo and Alse disclose the information processing apparatus according to Claim 1.
Lobo and Alse do not explicitly disclose wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and not permit use of the shared resources as a whole in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match.
However, in an analogous art, Yoon discloses wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and not permit use of the shared resources as a whole in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match (Yoon, paragraph 0032, “The process in 502-504 may be repeated until Monitoring Module 160 reaches the end of the search range, i.e., it has examined all relevant areas of Memory 110 without finding the expected configuration data signature. If so, in 505, Monitoring Module 160 may be configured to alert Remote Manager 250 of the configuration data mismatch, possibly indicating that Application Software 115 may be invalid and/or not running on PC 100. Remote Manager 250 may then restrict and/or deny network access to PC 100 in 506. In an alternate embodiment, Monitoring Module 160 may be configured to itself restrict access to PC 100, with and/or without sending an alert to Remote Manager 250. As previously described, Monitoring Module 160 may be configured in a variety of ways to handle any indications that Application Software 115 has been tampered with and/or altered.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yoon with the information processing apparatus / non-transitory computer readable medium of Lobo and Alse to include wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and not permit use of the shared resources as a whole in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match.  One would have been motivated to provide users with the benefits of handling any indications that Application Software 115 has been tampered with and/or altered (Yoon: paragraph 0032).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable  over Lobo (US20150100503), filed October 31, 2014, view of Alse (US20070168552), filed November 17, 2005, and Chakrabarti (US20110185359), filed January 25, 2010, and further in view of Yoon (US20050071668), filed September 30, 2003.
Regarding claim 13, Lobo, Alse, and Chakrabarti disclose the information processing apparatus according to Claim 3.
Lobo, Alse, and Chakrabarti do not explicitly disclose wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match.
However, in an analogous art, Yoon discloses wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match (Yoon, paragraph 0032, “The process in 502-504 may be repeated until Monitoring Module 160 reaches the end of the search range, i.e., it has examined all relevant areas of Memory 110 without finding the expected configuration data signature. If so, in 505, Monitoring Module 160 may be configured to alert Remote Manager 250 of the configuration data mismatch, possibly indicating that Application Software 115 may be invalid and/or not running on PC 100. Remote Manager 250 may then restrict and/or deny network access to PC 100 in 506. In an alternate embodiment, Monitoring Module 160 may be configured to itself restrict access to PC 100, with and/or without sending an alert to Remote Manager 250. As previously described, Monitoring Module 160 may be configured in a variety of ways to handle any indications that Application Software 115 has been tampered with and/or altered.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yoon with the information processing apparatus / non-transitory computer readable medium of Lobo, Alse, and Chakrabarti to include wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match.  One would have been motivated to provide users with the benefits of handling any indications that Application Software 115 has been tampered with and/or altered (Yoon: paragraph 0032).
Regarding claim 14, Lobo, Alse, and Chakrabarti disclose the information processing apparatus according to Claim 4.
Lobo, Alse, and Chakrabarti do not explicitly disclose wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match.
However, in an analogous art, Yoon discloses wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match (Yoon, paragraph 0032, “The process in 502-504 may be repeated until Monitoring Module 160 reaches the end of the search range, i.e., it has examined all relevant areas of Memory 110 without finding the expected configuration data signature. If so, in 505, Monitoring Module 160 may be configured to alert Remote Manager 250 of the configuration data mismatch, possibly indicating that Application Software 115 may be invalid and/or not running on PC 100. Remote Manager 250 may then restrict and/or deny network access to PC 100 in 506. In an alternate embodiment, Monitoring Module 160 may be configured to itself restrict access to PC 100, with and/or without sending an alert to Remote Manager 250. As previously described, Monitoring Module 160 may be configured in a variety of ways to handle any indications that Application Software 115 has been tampered with and/or altered.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yoon with the information processing apparatus / non-transitory computer readable medium of Lobo, Alse, and Chakrabarti to include wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match.  One would have been motivated to provide users with the benefits of handling any indications that Application Software has been tampered with and/or altered (Yoon: paragraph 0032).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable  over Lobo (US20150100503), filed October 31, 2014, view of Alse (US20070168552), filed November 17, 2005, Chakrabarti (US20110185359), filed January 25, 2010, and Lablans (US20160366109), filed August 23, 2016, and further in view of Yoon (US20050071668), filed September 30, 2003.
Regarding claim 15, Lobo, Alse, Chakrabarti, and Lablans disclose the information processing apparatus according to Claim 5.
Lobo, Alse, Chakrabarti, and Lablans do not explicitly disclose wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match.
However, in an analogous art, Yoon discloses wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match (Yoon, paragraph 0032, “The process in 502-504 may be repeated until Monitoring Module 160 reaches the end of the search range, i.e., it has examined all relevant areas of Memory 110 without finding the expected configuration data signature. If so, in 505, Monitoring Module 160 may be configured to alert Remote Manager 250 of the configuration data mismatch, possibly indicating that Application Software 115 may be invalid and/or not running on PC 100. Remote Manager 250 may then restrict and/or deny network access to PC 100 in 506. In an alternate embodiment, Monitoring Module 160 may be configured to itself restrict access to PC 100, with and/or without sending an alert to Remote Manager 250. As previously described, Monitoring Module 160 may be configured in a variety of ways to handle any indications that Application Software 115 has been tampered with and/or altered.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yoon with the information processing apparatus / non-transitory computer readable medium of Lobo, Alse, Chakrabarti, and Lablans to include wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match.  One would have been motivated to provide users with the benefits of handling any indications that an application software has been tampered with and/or altered (Yoon: paragraph 0032).
Regarding claim 16, Lobo, Alse, Chakrabarti, and Lablans disclose the information processing apparatus according to Claim 6.
Lobo, Alse, Chakrabarti, and Lablans do not explicitly disclose wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match.
However, in an analogous art, Yoon discloses wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match (Yoon, paragraph 0032, “The process in 502-504 may be repeated until Monitoring Module 160 reaches the end of the search range, i.e., it has examined all relevant areas of Memory 110 without finding the expected configuration data signature. If so, in 505, Monitoring Module 160 may be configured to alert Remote Manager 250 of the configuration data mismatch, possibly indicating that Application Software 115 may be invalid and/or not running on PC 100. Remote Manager 250 may then restrict and/or deny network access to PC 100 in 506. In an alternate embodiment, Monitoring Module 160 may be configured to itself restrict access to PC 100, with and/or without sending an alert to Remote Manager 250. As previously described, Monitoring Module 160 may be configured in a variety of ways to handle any indications that Application Software 115 has been tampered with and/or altered.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yoon with the information processing apparatus / non-transitory computer readable medium of Lobo, Alse, Chakrabarti, and Lablans to include wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match.  One would have been motivated to provide users with the benefits of handling any indications that Application Software 115 has been tampered with and/or altered (Yoon: paragraph 0032).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable  over Lobo (US20150100503), filed October 31, 2014, view of Alse (US20070168552), filed November 17, 2005, Chakrabarti (US20110185359), filed January 25, 2010, Lablans (US20160366109), filed August 23, 2016, and Gazit (US9424366), filed January 29, 2014, and further in view of Yoon (US20050071668), filed September 30, 2003.
Regarding claim 17, Lobo, Alse, Chakrabarti, Lablans, and Gazit disclose the information processing apparatus according to Claim 7.
Lobo, Alse, Chakrabarti, Lablans, and Gazit do not explicitly disclose wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match.
However, in an analogous art, Yoon discloses wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match (Yoon, paragraph 0032, “The process in 502-504 may be repeated until Monitoring Module 160 reaches the end of the search range, i.e., it has examined all relevant areas of Memory 110 without finding the expected configuration data signature. If so, in 505, Monitoring Module 160 may be configured to alert Remote Manager 250 of the configuration data mismatch, possibly indicating that Application Software 115 may be invalid and/or not running on PC 100. Remote Manager 250 may then restrict and/or deny network access to PC 100 in 506. In an alternate embodiment, Monitoring Module 160 may be configured to itself restrict access to PC 100, with and/or without sending an alert to Remote Manager 250. As previously described, Monitoring Module 160 may be configured in a variety of ways to handle any indications that Application Software 115 has been tampered with and/or altered.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yoon with the information processing apparatus / non-transitory computer readable medium of Lobo, Alse, Chakrabarti, Lablans, and Gazit to include wherein: the processor is configured to: permit the use of the function in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information match, and permit use of only a portion of the shared resources that has a state upon receipt of the request in a case where the state of the shared resources upon receipt of the delegation information and the state represented by the state information included in the received delegation information do not match.  One would have been motivated to provide users with the benefits of handling any indications that Application Software has been tampered with and/or altered (Yoon: paragraph 0032).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable  over Lobo (US20150100503), filed October 31, 2014, view of Alse (US20070168552), filed November 17, 2005, and Yoon (US20050071668), filed September 30, 2003, and further in view of Kukehalli Subramanya (US20190332790), filed October 16, 2018.
Regarding claim 19, Lobo, Alse, and Yoon disclose the information processing apparatus according to Claim 18.
Lobo, Alse, and Yoon do not explicitly disclose wherein the processor is further configured to notify the second user of a reason that the use of the shared resources is not permitted.
However, in an analogous art, Kukehalli Subramanya discloses wherein the processor is further configured to notify the second user of a reason that the use of the shared resources is not permitted (Kukehalli Subramanya, paragraph 0077, “At step 318, the impersonation request is denied. The AMS may send a message to the client device of the first user indicating that the request was denied, possibly with an indication of a reason for the denial (e.g., the second user has not granted permission to the first user, the time period in which the first user is permitted to impersonate has passed or is yet to occur, etc.).”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kukehalli Subramanya with the information processing apparatus / non-transitory computer readable medium Lobo, Alse, and Yoon to include wherein the processor is further configured to notify the second user of a reason that the use of the shared resources is not permitted.  One would have been motivated to provide users with the benefits of temporarily assigning privileges to a second user (Kukehalli Subramanya: paragraph 0002).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439 



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439